TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00036-CV


                                          L. G., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
        NO. C2013-0945C, HONORABLE GARY L. STEEL, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant L.G. filed her notice of appeal on January 6, 2015. The appellate

record was complete January 22, 2015, making appellant’s brief due February11, 2015. To date,

appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than March 4, 2015. If the brief is not filed by that date, counsel may be required to show cause

why she should not be held in contempt of court.

               It is ordered on February 17, 2015.



Before Chief Justice Rose, Justices Goodwin and Field